UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1490



PATRICIA W. FROMAL,

                                              Plaintiff - Appellant,

          versus


BUSCH ENTERTAINMENT CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CA-01-69-4)


Submitted:   October 10, 2002             Decided:   October 16, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia W. Fromal, Appellant Pro Se. William Franklin Devine, Lisa
Ann Bertini, Amberley Gibbs Jochens, HOFHEIMER & NUSBAUM, P.C.,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patricia Watkins Fromal appeals from the dismissal of her

personal   injury   claim   following   a    jury   verdict    for   Busch

Entertainment Corporation.     Fromal claimed that she was injured

while disembarking from an amusement park ride at Busch Gardens.

     Fromal does not suggest that the verdict of the jury was

contrary to the evidence or the controlling law.              Rather, she

limits her appellate claims to numerous procedural issues alleging

violations of due process.   We have reviewed the record and find no

reversible error.   See generally United States v. Weaver, 282 F.3d

302, 314 (2002) (holding that claims of procedural due process are

reviewed for abuse of discretion).          Accordingly, we affirm the

judgment of the district court.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                 AFFIRMED




                                  2